United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41341
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT S. SAENZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 6:03-CR-80-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Robert S. Saenz on appeal has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).     Saenz has filed

a pro se response.    Our independent review of counsel’s brief,

Saenz’s pro se response, and the record discloses no nonfrivolous

issue for appeal.    Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.